TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00536-CV



       In re St. David’s Healthcare Partnership, L.P. LLP d/b/a St. David’s Hospital


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The order of this Court dated October 3, 2007 staying (1) the effect of the trial court’s

denial of relator’s motions to quash the depositions of Bonnie Clipper and Cynthia Duggins

and the motions for protective order, and (2) the depositions of Bonnie Clipper and Cynthia

Duggins is vacated.

              The petition for writ of mandamus is denied.




                                              G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: October 4, 2007